NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 31 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TANNEN SOOJIAN,                                 No.    19-15833

                Petitioner-Appellant,           D.C. No.
                                                1:16-cv-00254-AWI-SAB
 v.

JOE A. LIZARRAGA, Warden,                       MEMORANDUM*

                Respondent-Appellee.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Anthony W. Ishii, Senior District Judge, Presiding

                        Argued and Submitted July 6, 2021
                            San Francisco, California

Before: GRABER and LEE, Circuit Judges, and VRATIL, ** District Judge.

      Petitioner Tannen Soojian appeals the district court’s denial of his federal

habeas petition under 28 U.S.C. § 2254. Petitioner argues that, by admitting

evidence of his statements to police, the state trial court violated his Fifth

Amendment rights under Miranda v. Arizona, 384 U.S. 436 (1966). On this issue,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Kathryn H. Vratil, United States District Judge for the
District of Kansas, sitting by designation.
the state court of appeals found that the state trial court did not err when it admitted

evidence of Petitioner’s statements to police. On federal habeas review, the district

court denied the petition for a writ of habeas corpus. We have jurisdiction under 28

U.S.C. §§ 1291 and 2253, and we affirm.

      We review de novo a district court’s denial of a habeas petition. Henry v.

Ryan, 720 F.3d 1073, 1078 (9th Cir. 2013). Under the Antiterrorism and Effective

Death Penalty Act of 1996, we may grant relief only when a state court determination

was (1) “contrary to or involved an unreasonable application of, clearly established

federal law, as determined by the Supreme Court of the United States” or (2) “based

on an unreasonable determination of the facts in light of the evidence presented in

the State court proceeding.” 28 U.S.C. §2254(d). Review of a state court’s decision

is “highly deferential,” Renico v. Lett, 559 U.S. 766, 773 (2010) (internal quotation

marks omitted), and a federal court may not grant relief where “fairminded jurists

could disagree” about the correctness of the state court determination, Harrington v.

Richter, 562 U.S. 86, 101 (2011) (citation omitted).

      We assume, without deciding, that admitting evidence of Petitioner’s

statements to police was constitutional error. Nonetheless, any error was harmless.

At trial, the prosecutor did not rely extensively on Petitioner’s statements, and other

evidence of Petitioner’s guilt was very strong. Petitioner argues that the jury’s

decision was close and that admission of his statements could have substantially


                                           2
affected the verdict. Specifically, Petitioner emphasizes that jury deliberations

lasted 17 hours over the course of four days.          The reason for the length of

deliberations is speculative, however, and is at least as plausibly attributable to

deliberations on counts on which the jury did not convict Petitioner.            In the

circumstances, the length of deliberations, standing alone, does not inform the

harmless error analysis.

      The state court of appeals did not analyze whether the admission of

Petitioner’s statements to police was harmless error, so Petitioner is entitled to

habeas relief “only if the federal court has ‘grave doubt about whether a trial error

of federal law had substantial and injurious effect or influence in determining the

jury’s verdict.’” Davis v. Ayala, 576 U.S. 257, 268 (2015) (quoting O’Neal v.

McAninch, 513 U.S. 432, 436 (1995) (internal quotation marks omitted)). This

standard requires more than a “reasonable possibility” that the error was harmful.

Id. (citing Brecht v. Abrahamson, 507 U.S. 619, 637 (1993)). Petitioner’s statements

to police played a relatively small role in the prosecutor’s closing statements. On

this record, especially given the other evidence of Petitioner’s guilt, Petitioner has

not demonstrated that evidentiary errors at trial had a substantial and injurious effect

or influence on the jury’s verdict.

      AFFIRMED.




                                           3